Filed 10/29/20 P. v. Mitchell CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT



 THE PEOPLE,
                                                                                             F076674
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MF012495A)
                    v.

 TARON MITCHELL,                                                                          OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         Robert F. Kane, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and Lewis A.
Martinez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                      INTRODUCTION
       Appellant/defendant Taron Mitchell assaulted his girlfriend over the course of two
days, and had a history of committing prior acts of domestic violence against her.
Afterwards, he tried to dissuade her from cooperating with the district attorney’s office in
prosecuting the case. He was convicted of three counts of willful infliction of corporal
injury (Pen. Code, § 273.5, subd. (a));1 two counts of criminal threats (§ 422); violating a
restraining order (§ 273.6, subd. (d)); dissuading a witness (§ 136.1, subd. (b)(2)); and
misdemeanor falsely identifying himself to an officer (§ 148.9, subd. (a)). He was
sentenced to nine years in prison.
       On appeal, defendant argues the court should have granted his motion to suppress
evidence seized pursuant to a search warrant issued to Facebook for information about an
account for “Korajus Green,” which he used to send messages to the victim after the
assaults. Defendant contends the warrant was overbroad and failed to define the evidence
sought with particularity because it demanded the seizure of all information about the
“Green” account. Defendant argues the warrant should have been limited to the actual
messages exchanged between defendant (under his alias) and the victim, and all the
evidence obtained from the Facebook warrant should have been excluded.
       Defendant further argues the court abused its discretion when it denied his request
for the full amount of funds requested to retain his first choice of an expert to examine
the evidence obtained from the Facebook warrant. Finally, defendant argues the court
improperly imposed an upper term and consecutive sentences. We will affirm.




1      All further statutory citations are to the Penal Code unless otherwise indicated.


                                                2.
                                           FACTS
       As of 2017, defendant and K.H. had been together for four years and were the
parents of two children, who were aged one and three years old. K.H. was 23 years old.2
Prior domestic violence incidents at the Mojave apartment in 20163
       In early July 2016, defendant, K.H., and the children lived in an apartment in
Mojave. Defendant accused her of cheating on him. He produced a large black firearm,
held it against her head, and put it in her mouth. Defendant hit her right thigh with the
gun’s stock, and she suffered pain and bruises. K.H. said defendant hit her in the head
with a closed fist three times.
       On July 20, 2016, defendant again accused K.H. of cheating on him. Defendant
pushed her and twisted her hand.
       Later on July 20, 2016, Kern County Sheriff’s Deputy Andrew Piuser received a
dispatch to respond to the apartment because a woman wanted to pick up some property.
Piuser met K.H., who had scratches on her hands and a red mark on her forehead. K.H.
said there had been an altercation with defendant, and he pushed a plastic cap from a
water bottle into her forehead that left the mark.
       K.H. also told Piuser about the incident from July 5, 2016, when defendant put the
gun to her head and in her mouth, and repeatedly punched her. K.H. said she suffered
from headaches after that incident and went to the hospital for treatment, and showed her
discharge papers to the deputy.
       After taking the report from K.H., Piuser arrested defendant, who was still at the
scene. Piuser seized a .22-caliber Marlin rifle that was 21 inches long. It was a “long
rifle” that had been shortened. Defendant had a magazine for the firearm in his pocket.


2      According to the probation report, defendant was 23 years old.
3       Defendant’s prior acts of domestic violence were introduced pursuant to Evidence Code
section 1109.


                                              3.
       K.H. testified that she did not cooperate with the prosecution for the July 2016
incidents. She felt defendant was not a bad person, and he just needed help instead of
being sent to jail.
Prior incident at the hospital in 2016
       On or about October 7, 2016, defendant was a patient at Antelope Valley Hospital
and hooked to an intravenous line. K.H. and the children were with him in his hospital
room. K.H. asked defendant for the car keys so she could retrieve the diaper bag.
Defendant refused to give her the keys, and prevented one of the two children from
leaving the room. K.H. was frightened and asked the hospital staff for help to get the
child out of the room. K.H. testified she could not remember very much about the
incident because she was “coming off” drugs that day.
       The nursing staff was concerned about the family’s safety and advised Sara
Morgan, a hospital social worker, about the situation. Morgan learned that K.H. and the
two children had spent the previous night in defendant’s room without food, clothing, or
diapers. Morgan went to defendant’s room and found him alone with the older child.
Morgan asked where K.H. and the younger child were. Defendant refused to answer.
       Morgan found K.H. and the younger child in the emergency department, where
K.H. was asking the hospital’s staff for help.
       Based on the situation, Morgan believed the child in defendant’s room might be in
danger, and instructed a security officer to remove the child. Morgan reunited K.H. with
the child, and then escorted K.H. and the children to a locked office for their safety.
       Morgan testified that K.H. and the children were unkempt. Staff members
changed and cleaned the children with supplies from the pediatric department, and gave
everyone something to eat.
       K.H. was terrified and shaking, and reluctant to share details about what happened
because she was “genuinely frightened” and “fear[ed] for her life.” She told Morgan that
defendant had physically abused her by hitting her arms, and Morgan observed bruises

                                             4.
down her arms. K.H. said defendant would “drive her to the desert and beat her and
threaten to kill her with a gun in front of the children, and would later say that he had
changed his mind” and drive her back home. K.H. said that each time she tried to leave
defendant, he threatened to kill her foster parents.
       Morgan testified that K.H. also told her about an incident where she was sexually
intimate with defendant, and he forced methamphetamine into her rectum. Defendant
said he would have to take her to the hospital, and she would test positive for drugs and
lose custody of the children.
       Bridgett Amis, a registered nurse who regularly conducted forensic examinations
in domestic violence cases, met with K.H. and the children. K.H. reported that defendant
assaulted her in his hospital room. Defendant grabbed her by the forehead, said she had
to stay at the hospital, and threatened to hit her. Amis observed injuries on K.H.’s body,
including multiple bruises on the side of her head, cheekbone, and both arms. K.H.
complained of pain and tenderness on her back. K.H. said defendant inflicted all of the
injuries.
       K.H. testified a criminal case was filed against defendant based on the hospital
incident, but she again refused to cooperate because she felt defendant was not a bad
person and just needed help. However, K.H. was ultimately forced to appear in court and
defendant was held in custody.
       After defendant was released, K.H. begged him to return and lied that she didn’t
cooperate. They got back together and lived in Mojave. Defendant later found out that
she appeared in court, and got mad at her. They were standing on the side of the road
when he learned she lied to him, and defendant pushed her, slapped her face and arm,
punched her in the eye, and ripped out her nose ring and earrings.
       K.H. testified that even after this incident, she still begged defendant to stay with
her because K.H. and the children loved him. They lived together in a motel so her
family didn’t see her injuries.

                                              5.
Stipulations about prior cases
       In the instant trial, the jury was advised of the stipulation that on November 9,
2016, the superior court in Mojave issued a modified protective order that prohibited
defendant from harassing, striking, threatening, assaulting, following, stalking, or
molesting K.H., or destroying or damaging her personal property. (§136.2, subd. (g).)4
       The jury was also advised of the stipulation that on March 15, 2017, defendant
was convicted of violating a domestic violence restraining order that was imposed by Los
Angeles County Superior Court (§273.6, subd. (a)), in the case based on the hospital
incident.5
                                THE CURRENT CHARGES
       The charges and convictions in the instant case are based on a series of domestic
violence incidents in April 2017, and defendant’s subsequent efforts to dissuade K.H.
from cooperating with the prosecution.6


4      According to the People’s motion in limine and the probation report, on September 27,
2016, defendant was convicted in Kern County Superior Court in Mojave, case
No. MF012186A, of violating section 33215, possession of a short-barreled rifle or shotgun, and
placed on probation for three years. The protective order was issued as part of that case.
5       According to the People’s motion in limine and probation report, the district attorney’s
office filed domestic violence charges against defendant based on the hospital incident. K.H.
appeared in court, but was not cooperative. As a result, on March 15, 2017, defendant pleaded
guilty in Los Angeles County Superior Court in Lancaster, case No. 696601, to a lesser charge of
misdemeanor violation of a restraining order (§ 273.6, subd. (a)), and he was placed on probation
for three years.
6      Prior to the instant trial, K.H. invoked her privilege not to incriminate herself. The jury
was advised pursuant to the parties’ stipulation that K.H. was given an immunity agreement
where the People agreed not to use any of her trial testimony against her in a criminal
proceeding.
        When K.H. testified, she claimed not to remember much about the April 2017 incidents,
that she lied when she reported the assaults so defendant would be arrested, insisted the incidents
didn’t happen, and admitted she did not want to appear at trial. However, she also admitted the
photographs of bruises on her body were from injuries inflicted by defendant. Based on K.H.’s
testimony, the court granted the People’s motion to admit portions of her prior testimony from
the preliminary hearing.


                                                 6.
First incident at the sister’s apartment
       On April 26, 2017, K.H. and defendant were staying at the apartment of K.H.’s
sister, J.H., in Kern County.7 K.H. testified defendant arrived at the apartment and
appeared to be high on drugs. Defendant claimed a friend told him something about K.H.
Defendant took K.H.’s cellphone and broke it. K.H. was lying on the bed and defendant
threw ice water on her. She tried to get out of bed and he pushed her down. Defendant
hit her in the ribs and the blow left a mark on her body.
       Defendant again pushed K.H. back onto the bed and threw more water on her.
Defendant picked up a fork and threatened to “‘poke’” and “‘stab’” K.H. if she failed to
correctly answer his questions. K.H. answered his questions, but he did not believe her.
Defendant stabbed her with the fork. K.H. raised her hands to protect herself and
defendant stabbed her hand. Defendant said he wasn’t playing and asked more questions.
He said he didn’t believe her, and threatened to put the fork through her cheek and
forehead.
       K.H. again tried to get out of bed and defendant told her not to. She tried to cover
herself with the blanket, but defendant stabbed her in the back of the head with the fork.
One of the children walked into the bedroom and the assault ended.
Second incident at the sister’s apartment
       On the morning of April 27, 2017, defendant, K.H. and the children were still at
her sister’s apartment. K.H. woke up and tried to take her child to the bathroom.
Defendant pushed her back onto the bed. He again stood over her and accused her of
cheating on him. K.H. rolled herself into a ball to protect herself, but defendant punched
her in the face. Defendant tried to hit her, but she raised her hand to block him and he hit
her hand. Defendant threw another punch, hit her arm, and left bruises on her body.



7      We will refer to K.H.’s sister as J.H. for ease of reference. No disrespect is intended.


                                                7.
       Defendant pushed her around and grabbed her neck. He accused her of being a
liar and cheater. He told K.H. to stand by the window so that he could knock her out, and
then she’d fall out of the window and it would be her fault. K.H. was scared, but walked
toward the window because she “just didn’t care anymore[]” and felt that she would be
saved from “everything else[]” if she fell out of the window.
       As K.H. stood in front of the window, defendant put both hands around her neck,
choked her, and told her he was just going to knock her out.
K.H. reports the incidents
       J.H. testified she had been in the apartment, but was asleep when these incidents
occurred in April 2017. J.H. testified that after defendant left the apartment, K.H. told
her that defendant tried to stab her with the fork, and showed her the injuries to her hand.
K.H. also revealed that defendant told her to stand in front of the window and he was
going to kick her through it. J.H. had previously seen injuries on K.H.’s body, and K.H.
had told her about the prior incident where defendant placed the gun in her mouth. J.H.
later found the bent fork under the bed used by K.H. and defendant. The fork was
presented as evidence at trial.
       Later on April 27, 2017, J.H. drove K.H. to the sheriff’s substation in Mojave, and
K.H. reported the assaults that occurred at J.H.’s apartment.
       J.H. testified that on April 28, 2017, she was working at McDonald’s. J.H.’s
husband and defendant entered the building together. J.H. testified defendant pointed a
gun at her husband, her husband pulled out a knife and pointed it at defendant, and she
called 911 because she was scared.
K.H. reports defendant’s Facebook messages
       After K.H. reported the April 2017 incidents, she lived at a shelter in Ridgecrest
with the children. Defendant was not immediately taken into custody. K.H. testified she
contacted defendant through Facebook and they communicated with each other, and also
used video chatting. K.H. testified they talked about the children, their relationship, and

                                             8.
how he hit her. K.H. sent photographs of her bruises to defendant. Defendant repeatedly
apologized for hitting her. Defendant also asked for her phone number and location, but
she refused to give that information. K.H. testified she liked the help she received at the
shelter, but she still wanted to live with defendant again.
       On May 23, 2017, Deputy Bays conducted a follow-up interview with K.H. She
was tearful and upset, and said she was afraid of defendant. Deputy Bays obtained
screenshots from K.H.’s cellphone that showed her exchanges with a Facebook account
that was under the name of “Korajus Green.” K.H. said the Facebook messages were
sent by defendant under a false name.
Defendant’s arrest
       At 10:52 a.m. on June 12, 2017, Deputy Chaidez was on patrol in Kern County
when he conducted a traffic stop on a vehicle for performing for an illegal U-turn.
Defendant was a passenger in the car. Chaidez asked defendant for identification.
Defendant falsely said his name was J.L. Chaidez knew J.L., however, and realized
defendant was lying. Defendant then provided a variety of ages and birthdates. He was
arrested for giving a false name and taken to the Mojave substation. When he was
booked at the jail, he continued to give false names until another deputy recognized and
identified him. Defendant finally gave his true name. A cellphone was seized from him.8

8       On June 14, 2017, the court served defendant with a domestic violence protective order
(§ 136.2) prohibiting him from harassing, striking, stalking, or threatening K.H.; having any
personal, electronic, telephonic, or written contact with her; having any contact with her through
a third party; and not come within 250 yards of her. The court further ordered defendant not to
prevent or attempt to prevent or dissuade any victim or witness from appearing at a hearing,
making a report to law enforcement, or testifying.
        On September 15, 2017, K.H. appeared at a pretrial hearing and requested modification
of the existing restraining order so she could have contact with defendant while he was in jail.
The prosecutor objected and requested the court defer ruling on the request until after the trial.
The prosecutor explained that a prior domestic violence case against defendant was dismissed
because defendant dissuaded the victim from cooperating, and the current charges contained a
dissuasion count. The prosecutor stated defendant had been calling the victim from jail, and now
she wanted to drop the charges and remove the protective order.


                                                9.
K.H.’s letters
       After defendant was arrested, K.H. wrote letters to him in jail. On September 17,
2017, K.H. wrote that she was sorry for lying about everything and pretending to be a
victim, she lied about the fork incident, she learned her lesson, and she wanted to be with
him again. K.H. testified she wrote the letters because she wanted to get him out of jail.
K.H. admitted she wrote similar letters to defendant when he was taken into custody in
the prior domestic violence cases.
Cellphone/Facebook evidence
       After defendant was arrested, a search warrant was obtained for the contents of his
cellphone. An evidence technician trained to use the Cellebrite program extracted data
from defendant’s cellphone that generated a PDF report that was over 3,400 pages.
       Deputy Walden testified that based on the screenshots obtained from K.H.’s
cellphone, a search warrant was issued for Facebook to produce information about the
account under the name of “Korajus Green.”9 In response to the warrant, Deputy Walden
received discovery from Facebook consisting of a PDF report for the “Green” account
that consisted of 1,700 to 1,800 pages.
       Deputy Walden testified he compared the Facebook information with the report
generated by the Cellebrite search of defendant’s cellphone. He determined there was an
account on defendant’s cellphone in the name of “Korajus Green.” Defendant’s
cellphone had multiple alerts from Facebook to “Korajus Green” that he received
messages from K.H. The Facebook account for “Korajus Green” had sent multiple
“selfies” of defendant to K.H.



       The court granted K.H.’s request, removed the stay-away order, allowed defendant to
have contact with her, and ordered K.H. to appear for trial.
9      We will address the search warrant and the court’s denial of defendant’s suppression
motion below, and in part I. of the Discussion.


                                              10.
        The screenshots that Deputy Bays received from K.H.’s cellphone of the Facebook
messages sent to her by “Korajus Green” corresponded with Facebook records of
“Green’s” account received pursuant to the warrant. There were images in the Cellebrite
search report of defendant’s cellphone that corresponded to images contained in the
Facebook evidence for “Korajus Green,” and the screenshots of messages on K.H.’s
device that were sent by “Green.”
The Facebook messages
        The prosecution introduced evidence about the following Facebook messages
between the “Korajus Green” account and K.H.
        On May 25, 2017, K.H. sent a Facebook message to “Korajus Green” that was
found on defendant’s cellphone. K.H.’s message said, “‘Yeah, I’m the only one you
hit.’” “Green” responded: “‘Be proud.’”
        “Green” sent several messages to K.H. that he needed her and called her endearing
names. “Green” also sent a message to K.H. about how she filed a police report.
“Green” told K.H. that she had the police looking for him and she was trying to ruin his
life.
        There were multiple messages between K.H. and “Green” where they discussed
prior acts of domestic violence, and “Green” apologized.
        There were also messages where “Green” asked K.H. for her phone number and
her location, and K.H. refused to give the information.
Defendant’s phone calls from jail
        After defendant was arrested, he remained in custody and called K.H. several
times from jail. At trial, K.H. testified she asked defendant to call her from jail because
she missed him and wanted to be with him.
        The recorded calls between defendant and K.H. occurred in September 2017, just
before the scheduled start of trial at the end of that month, and were played for the jury.



                                             11.
      In some of the calls, defendant’s voice identified himself as “Hakim” when he
placed the call, which was the name of defendant’s cellmate.
      On September 10, 2017, defendant told K.H. that if she had to go to court, they
would cross-examine her and she needed to “go in a different direction than what you
went before[,]” and say he didn’t do it or she had a bad dream.
      On September 12, 2017, defendant asked K.H. when she was going to the
courthouse, and said it would be good if she said something so he could get an early
dismissal. K.H. told him to shut up because he was talking too much.
      On September 14, 2017, defendant told K.H., “I know you dropped it and
everything, but they told me that [the] DA might still pursue … it.” Defendant added, “I
think that it’d be best if you just um—call to talk to the DA[.]” The conversation
continued:

              “[Defendant]: … [Y]ou remember how it went the last time, right?

              “[K.H.]: Yeah.

              “[Defendant]: How you had to say that you—you know what I
      mean?

              “[K.H.]: Yeah.

              “[Defendant]: That you lied, basically.

              “[K.H.]: Yeah.”
      In the same call, defendant told K.H., “Just tell ‘em that you did it out of spite or
whatever … you did it because.” K.H. interrupted and said, “Stop saying that ‘cause you
already know … you’re making them feel like you’re telling me to do it. So, I already
know what I’m doing.”
      Also on September 14, 2017, defendant told K.H. to tell the district attorney that
she testified at the preliminary hearing because she was homeless. K.H. said there was a




                                            12.
hearing on the restraining order the next day. Defendant told her to call and say she
wasn’t in Bakersfield.
       On September 15, 2017, defendant explained to K.H. that if she didn’t show up for
trial, they would delay it and send a body attachment for her that was like a warrant.
Defendant told K.H. it wasn’t as bad as it seemed. K.H. asked whether to take their child
out of school that day. Defendant told her to take the child completely out of school.
K.H. told defendant, “We gotta seriously find a way where all this shit just stops like I—I
really feel like just showing up to court and just saying you know what, like I lied. I hit
him first and that’s what happened.” Defendant didn’t want her to say that, and instead
told her to say he never hit her.
       On September 25, 2017, defendant’s trial was scheduled to begin, but K.H. did not
appear in court.10 Defendant called K.H. later that day, and K.H. asked what happened.
Defendant said “he” was mad when “he” didn’t see K.H. in court (referring to someone
else) and put out a body attachment for her. K.H. complained that she was supposed to
go to a job interview that day. Defendant warned that she could go to jail if they caught
her.
Domestic violence expert
       Jeri Darr, a social worker, testified as an expert on the cycle of violence in
domestic violence cases: the tension-building phase, the explosive stage, and the
honeymoon or de-escalation phase. Accusations of infidelity are common in domestic
violence relationships. Alcohol and drugs play a factor “[a]ll the time[]” and are
disinhibitors and often used as an excuse, although the perpetrators will still commit
abuse without abusing drugs or alcohol.




10    When K.H. failed to appear, the court issued a body attachment and continued the trial to
October 3, 2017.


                                              13.
       Domestic violence incidents are often unreported by victims. Someone other than
the victim often reports the incidents to law enforcement. A victim may be initially
forthcoming about the incident in the first 48 to 72 hours. However, the victim may be
influenced by pressure from family and friends, the abuser’s telephone calls from the jail,
and the financial pressures from the absence of the domestic partner, which will influence
the victim’s decision about whether to cooperate with the prosecution. A victim may not
trust the criminal justice system or want to stay in a chaotic shelter. The abuser will often
assure the victim of his or her love, or even threaten the victim if he/she cooperates.
Someone who grows up in a violent situation in his/her own family may believe it is a
common part of any relationship.
                                 DEFENSE EVIDENCE
       Victor VeVea testified as a defense expert about the information obtained from
defendant’s cellphone and the Facebook search warrant. VeVea had a bachelor’s degree
in math and computer science, a law degree, and previously had been certified as a
computer engineer. He had previously reviewed Cellebrite extraction reports, but he did
not use the program and did not have specialized training on how it worked.
       VeVea testified there were discrepancies on some of the data extracted by the
Cellebrite search of defendant’s cellphone, that said the messages were created in the
year “2097.”
       VeVea testified custodial inmates were not allowed to use cellphones or access
social media. However, there were Facebook chats dated June 12, 2017, when defendant
was taken into custody, including one sent by “T Raw Woah[]” that said, “‘I’m in jail.
I’ll call tonight.’” The data from three Facebook chat logs showed they were modified on
August 31, 2017, when defendant was in custody. When something is modified or
edited, that meant it was changed on that date. There could have been errors from
copying the files that changed the modification dates.



                                             14.
       VeVea conceded that anyone with a password could modify a Facebook account,
and there was no way to determine how many people had access to defendant’s
password. VeVea reviewed the Facebook evidence and found examples where someone
else was identified as writing messages from the account. Most of the modifications on
August 31, 2017, were made within seconds of each other. VeVea agreed that it was
physically impossible to type the contents of all the chat boxes in one minute, and
conceded the computer likely made the modifications, but he didn’t know for sure.
       VeVea testified he briefly reviewed the evidence obtained from the Cellebrite
search of defendant’s cellphone, and found photographs of defendant and K.H.11
                                          REBUTTAL
       Deputy Sean Mountjoy testified he had been trained on how to use the Cellebrite
cellphone extraction program. Mountjoy had not reviewed the evidence in this case, and
generally explained that some extractions could modify files. The contents of the file
would not be modified, and instead the file was moved somewhere else or opened as a
different kind of file. It was impossible for someone to modify the PDF report generated
by Cellebrite without using specialized programs.
                             PROCEDURAL BACKGROUND
       On July 7, 2017, the information was filed that charged defendant with the
following offenses:

              Count 1: Willful infliction of corporal injury resulting in a traumatic
       condition to the mother of his child on April 26, 2017 (§ 273.5, subd. (a));

              Count 2: Assault with a deadly weapon, a fork, on April 26, 2017
       (§ 245, subd. (a)(1));

              Count 3: Willful infliction of corporal injury on April 27, 2017
       (§ 273.5, subd. (a));

11      In part II. of the Discussion, we will address defendant’s contentions that the court
abused its discretion when it limited the defense request for funds for VeVea to review the
electronic evidence.


                                                15.
               Count 4: Violating a restraining order on or about and between
        April 26 and 27, 2017, within seven years of a prior conviction (§ 273.6,
        subd. (d));

              Count 5: Willful infliction of corporal injury on or about and
        between January 1 and April 26, 2017 (§ 273.5, subd. (a));

              Count 6: Dissuading a witness with force or violence on or about
        and between April 27 to June 12, 2017 (§ 136.1, subd. (c)(1)); and

              Counts 7 and 8: Criminal threats on, respectfully, April 26 and 27,
        2017 (§ 422).
        As to counts 1 and 2, it was further alleged defendant personally used a deadly
weapon, a fork (§ 12022, subd. (b)(1)).
Trial
        On October 12, 2017, defendant’s trial began with motions in limine.
        On October 12, 2017, the court granted the People’s request to amend the
information to add count 9, misdemeanor falsely identifying himself to a police officer on
June 12, 2017 (§ 148.9, subd. (a)).
        On October 17, 2017, the parties gave their opening statements and the People
began the presentation of evidence. On October 23, 2017, the People rested.
        On October 24, 2017, the court granted the People’s request to file an amended
information to modify count 6 to instead allege felony dissuading a witness in violation
of section 136.1, subdivision (b)(2), on or about and between May 3 to June 12, 2017.
The court granted the People’s motion to dismiss count 2 and the attached enhancement.
Verdict and sentencing
        On October 25, 2017, the jury found defendant guilty of count 1, and counts 3–9,
and found the deadly weapon enhancement true for count 1.




                                            16.
       On November 28, 2017, defendant was sentenced to an aggregate term of nine
years in prison.12
                                THE SEARCH WARRANT
       Defendant’s primary issue on appeal is that the court should have granted his
motion to suppress the evidence obtained from the search warrant served on Facebook for
information from the “Korajus Green” account. As we will explain in part I. of the
Discussion, defendant argues the warrant was overbroad and failed to define the evidence
sought with particularity because it demanded all information about the “Green” account,
and it should have been limited to copies of the messages between “Green” and K.H.
       We will review the affidavit, the search warrant, and the court’s denial of the
suppression motion, and address defendant’s contentions in part I. of the Discussion.
The search warrant affidavit
       On or about August 23, 2017, Deputy Walden of the Kern County Sheriff’s
Department filed an affidavit and declaration in support of a request for a search warrant
to be served on Facebook, to obtain information and the contents of the account with the
screen name “Korajus Green” from January 1, 2017, up to the date the search warrant
would be issued.
       In the affidavit and statement of probable cause, Walden described in detail the
domestic violence incidents when defendant assaulted K.H. on April 26 and 27, 2017,
consistent with the evidence introduced at trial. Walden declared that K.H. reported the
assaults to law enforcement on April 27, 2017, but defendant was not located or arrested
at the time.
       Deputy Walden’s affidavit explained the connection between defendant and a
Facebook account under the name of “Korajus Green.”

12     In part III. of the Discussion, we will address defendant’s contentions that the court
improperly abused its discretion when it imposed upper and consecutive terms without stating
reasons.


                                              17.
              “As of 05/23/2017 [defendant] still had not been located when
      [K.H.] reported to Deputy Bays [defendant], via a Facebook account with
      the screen name Korajus Green, had been contacting her for several weeks
      via Facebook messenger. [K.H.] was certain this was [defendant’s]
      account because, not only was the conversation specific to their
      relationship but he sent at least one picture of himself. This communication
      is a violation of a Los Angeles County protection order (#6AN06966) which
      prohibits … [defendant] from contacting [K.H.] and is also a violation of
      [section] 136.1.

             “[K.H.] sent screenshots of some of the messages to Deputy Bays. I
      was unable to determine the exact dates and times of the screenshots. The
      screenshots appear to be threatening [K.H.] and refer to her making
      reports and working with the police. He makes statements such as:

            “‘I’m chip u... [¶] I[]aint playing no more [¶] On [daughter’s
      name] life u been a rat’

             “‘Bitch die... [¶] U working with the police’

            “‘This is y u get beat up [¶] Kus u play with the wrong person [¶]
      Skr8 [¶] Up [¶] U been a rat’ [¶] … [¶]

            “When [K.H.] confirms he is talking about him beating her up in the
      messages he replies: [¶] ‘Yeap Again Again Again Again’” (Italics
      added.)
Walden further declared:

              “Based on my training and experience, I am aware some people will
      document all aspects of their life on social media sights such as Facebook.
      I believe, based on the limited number of messages I saw from the account
      used by [defendant], he used the account to contact [K.H.] and attempt to
      intimidate her. I further believe the above mentioned requested records
      will show numerous messages, pictures, and various deleted content which
      will assist in corroborating the story of either the victim ([K.H.]) or the
      suspect ([defendant]) in this case.” (Italics added.)
      Based on the facts declared in the affidavit, Walden requested the court issue a
search warrant to Facebook for the account with the “screen name” of “Korajus Green”
that was “believed to belong to [defendant,]” and produce “any item or … any evidence
that tends to show a felony has been committed, or tends to show that a particular person



                                           18.
has committed a felony[,]” from January 1, 2017, up to the date the warrant was issued.
(Italics added.)
       Walden further requested the court order Facebook not to disclose the existence of
the warrant to the target/party because it would lead to an adverse result that may
endanger the life or physical safety of an individual or lead to flight from prosecution, the
destruction or tampering of evidence, intimidation of witnesses, or otherwise seriously
jeopardize the investigation or delay trial.
The search warrant
       On August 27, 2017, the superior court signed and issued the warrant as requested
by Walden.
       The search warrant commanded Facebook to search for “[t]he following
information from the listed Facebook Inc, Instagram LLC account(s) believed to belong
to [defendant] living in Mojave, California” with the screen name “Korajus Green,” and
listed the user name and number of the account. (Italics added.) The warrant sought:

              “1.) … SUBSCRIBER INFORMATION: Provide affiant with
       basic subscriber information including the customer’s first and last name,
       gender, date of birth, age, county, city, postal code, region, occupation, e-
       mail address, user name, associated telephone number, signup I.P. address
       with date/time of account creation for the user, deletion date if applicable.

               “2.) … I.P. Logs: Provide affiant with logs showing log-in I.P.
       activity including I.P. addresses and date/time stamps for account accesses
       and any photographs and/or messages posted.

               “3.) … STORED USER FILES: Provide affiant with stored user
       files including photos, photo comments, videos, blogs and the identities of
       their friends, the contents of private messages in the user’s inbox, sent mail,
       saved mail, and trash folders, contents of the user[’]s address book,
       contents of any bulletins contents of private journals or blogs, classified
       advertisements, messages posted on Facebook forums or in Facebook
       Groups, and calendar contents for the dates of 1/01/17 until the date this
       warrant is processed.




                                               19.
             “4.) … OFFLINE DUPLICATE: Provide affiant with an offline
       copy of the above mentioned profile in a web archived format.”13
       The warrant further stated:

              “As required by … § 1546.1[, subdivision] (d); any information
       obtained through the execution of this warrant that is unrelated to the
       objective of the warrant shall be sealed and shall not be subject [to] further
       review, use, or disclosure absent an order from the Court. [¶] If no
       evidence of criminal activity is discovered relating to the seized property or
       associated peripherals, the system will be returned promptly.”
       Finally, Facebook was ordered not to notify the subscriber or any other person of
the existence or content of the warrant or the investigation, unless and until otherwise
ordered by the court, for 90 days.
Evidence disclosed by Facebook
       As set forth in the factual statement, Facebook complied with the search warrant
and disclosed over 1,700 pages of information from the “Korajus Green” account to the
district attorney’s office, and the evidence was given to defense counsel.
       On October 12, 2017, the People filed a pretrial motion in limine to admit certain
evidence from the Facebook warrant that constituted admissions by defendant.
Defendant initially filed a motion in limine to exclude such evidence, based on the
mistaken belief that the evidence was obtained without a warrant. Defense counsel later
withdrew the motion without prejudice to filing a suppression motion.
Defendant’s suppression motion
       On October 24, 2017, defendant filed a motion to suppress all evidence obtained
“as a result of search and seizure violations that occurred during the search of




13     As we will discuss in part I. of the Discussion, defendant asserts the warrant was
overbroad and lacked probable cause to demand the information defined in paragraphs 2 and 3.


                                             20.
Defendant’s Facebook account[]” because the warrant was overbroad and not narrowly
drawn. (Italics added.)14
       Defendant argued that the People obtained the Facebook records “under the guise”
that the requested material would assist in corroborating the story of either defendant or
K.H. Defendant complained the prosecution did not limit the seizure to messages
between defendant and K.H. Instead, the warrant demanded the wholesale seizure and
search of all of defendant’s personal information stored in that Facebook account.
       Defendant further argued the suppression motion should be granted for all
evidence obtained from the Facebook warrant because the People used a “general
warrant” that was “not narrowed by time frame, subject matter, or types of documents for
which arguably there is probable cause[]” and there was no good faith exception to the
search and seizure.
Hearing on defendant’s motion
       On October 24, 2017, after the People rested its case, the court conducted a
hearing outside the jury’s presence on defendant’s suppression motion. Defense counsel
submitted the matter on the pleadings.
       The People did not file a written opposition to the suppression motion. At the
hearing, however, the prosecutor argued the warrant was not overbroad simply because it
resulted in the disclosure of a large amount of evidence that fell within the parameters of
the warrant. The warrant was based on the private communications between K.H. and
someone she believed was defendant, who used the “Green” account, and showed
defendant violated an existing protective order. It was reasonable to obtain the
identifying electronic information from the Facebook account to connect defendant to the
messages sent from the “Green” account.

14     The suppression motion repeatedly stated the warrant sought evidence from
“Defendant’s” Facebook account, and apparently did not contest the allegations in Walden’s
declaration that defendant used “Green’s” account to contact K.H. (Italics added.)


                                             21.
       The prosecutor further argued that if Facebook disclosed additional information
that might have been beyond the scope of the warrant, the district attorney’s office had
not relied on or introduced any evidence that was not relevant to the People’s case.
The trial court’s ruling
       The trial court denied the motion to suppress and held the warrant was not
overbroad:

              “The warrant as presented and as attached to the motion is to
       Facebook for records that the evidence in this trial has now shown a
       Facebook account that belonged to [defendant] going by the screen name of
       Korajus Green. Some of that evidence has already been introduced or
       presented to the jury.

               “The … affidavit that is a declaration in support of the issuance of
       the warrant set forth the facts that the People have summarized and sets
       forth the relationship between the defendant, Mr. Mitchell, the victim in
       this case, [K.H.], and that the communications were to some extent through
       Facebook. The information requested from Facebook had to do with the
       account of Korajus Green, which was believed to be the defendant, Mr.
       Mitchell’s, account and requested subscriber information, the IP logs, the
       stored user files, and an offline duplicate of this be provided.

               “The Court recognizes that warrants are investigatory for search,
       investigatory in nature, and the Court believes that adequate probable cause
       has been established, at least for the investigative phase for this information
       that was requested. I think there are some issues that we are involved in
       when this information is requested regarding whether it’s overbroad or not,
       but the Court notes that nothing that would fall into an overbroad category;
       that is, it’s unrelated to this crime, has been used in any fashion, whether to
       identify other suspects or crimes or to lead to other information.

               “The information that has been presented in this case appears to be
       in line with the intent of the search warrant to obtain information that ties
       in the threats [by] the defendant that were made to the victim—or
       statements, I should say, at this point, the alleged threats to the victims.
       And I don’t see anything overbroad about this particular warrant.

              “At best, I could indicate that there—and the Court notes that the
       request included a limitation on dates for stored data from January 1st of
       ’17, which matches up with what the officer had at the time of the request.


                                             22.
       And so with the information available to law enforcement, the Court does
       not find that this warrant is overbroad in any fashion based upon the
       information that was presented to the deputy seeking the warrant. He was
       requesting the account, the information related to the account that would
       show a connection between the defendant and the victim and
       communication, and limited that request to the time period that was
       involved in this particular case.

              “I don’t know how else the officer could have limited that in any
       practical fashion, at least for investigatory purposes, and since none of the
       complained of overbroad information has been used by the People pursuing
       the inquiry any further. So with that, the motion to suppress under [section]
       1538.5 as an in limine motion is denied .…” (Italics added.)
                                      DISCUSSION
I.     The Facebook search warrant
       Defendant raises several issues regarding the trial court’s denial of his motion to
suppress the evidence obtained from the Facebook search warrant for the “Korajus
Green” account. Defendant contends his suppression motion should have been granted
because the warrant was overbroad, it failed to describe the information sought with
particularity, and the warrant was not supported by the affidavit.
       Defendant acknowledges the affidavit stated probable cause to seize the Facebook
messages between K.H. and defendant, who used the account for “Korajus Green.”
However, defendant argues the scope of the warrant should have been limited to seizing
the actual messages between “Green” and K.H., consistent with the screenshots that K.H.
had already given to law enforcement.
       Defendant complains that instead of limiting the scope of the warrant in this
manner, Walden’s affidavit “broadly request[ed] all data” from the “Korajus Green”
account “without limitation” that went beyond the messages between “Green” and K.H.,
and sought “unspecified private information from Facebook be provided to law
enforcement[]” so that the warrant constituted an unconstitutional general warrant.
Defendant further argues Walden’s affidavit failed to explain “why wholesale seizure of



                                            23.
all of [defendant’s] Facebook data since January 1, 2017 [was] necessary to obtain the
one part for which there [was] probable cause, [defendant’s] emails with [K.H.].”
       Defendant contends that since the warrant was overbroad and failed to describe the
evidence sought with particularity, all of the Facebook evidence should have been
suppressed, including the actual messages between “Green” and K.H. Defendant argues
the trial court’s failure to grant the suppression motion and exclude all of the Facebook
evidence was prejudicial and requires the reversal of count 6, dissuading a witness,
because that charge was exclusively based on the Facebook messages that defendant sent
to K.H. using “Green’s” account.
       In making these arguments, defendant cites to the concerns expressed in Riley v.
California (2014) 573 U.S. 373 (Riley), about the privacy violations that occur through
warrantless searches of electronic devices. In discussing these privacy concerns, Riley
held that a suspect’s smartphone could not be subject to a warrantless search incident to
an arrest, and that officers must generally secure a warrant before conducting a search of
an electronic device. (Id. at p. 386.)
       In contrast to Riley, however, it is undisputed that a search warrant was obtained in
this case that resulted in the production of the Facebook evidence, and the warrant was
based on Walden’s affidavit. In this situation, “when … the police do obtain a warrant,
that warrant is presumed valid. ‘Thus if the defendant attempts to quash a search
warrant, as [the] defendant here seeks to do, the burden rests on him.’ [Citation.] A
defendant claiming that the warrant or supporting affidavit is inaccurate or incomplete
bears the burden of alleging and then proving the errors or omissions.” (People v.
Amador (2000) 24 Cal. 4th 387, 393.)
       “In reviewing a search conducted pursuant to a warrant, an appellate court inquires
‘whether the magistrate had a substantial basis for concluding a fair probability existed
that a search would uncover wrongdoing.’ [Citations.] ‘The task of the issuing
magistrate is simply to make a practical, common-sense decision whether, given all the

                                            24.
circumstances set forth in the affidavit before him [or her], including the “veracity” and
“basis of knowledge” of persons supplying hearsay information, there is a fair probability
that contraband or evidence of a crime will be found in a particular place.’” (People v.
Carrington (2009) 47 Cal. 4th 145, 161.)
       “In reviewing the trial court’s suppression ruling, we defer to its factual findings if
supported by substantial evidence. We independently assess the legal question of
whether the challenged search or seizure satisfies the Fourth Amendment.” (People v.
Brown (2015) 61 Cal. 4th 968, 975.) We review challenges to the admissibility of
evidence obtained by a police search and seizure under federal constitutional standards.
(People v. Lomax (2010) 49 Cal. 4th 530, 564, fn. 11.)
       We thus turn to defendant’s contentions regarding the particularity and breadth of
the warrant, and whether it amounted to an unconstitutional “general warrant.”
       A.     The scope of the warrant
       “In order for a search to be reasonable, the warrant must be specific. [Citation.]
Specificity has two aspects: particularity and breadth. [¶] Particularity is the
requirement that the warrant must clearly state what is sought. [Citation.] Breadth deals
with the requirement that the scope of the warrant be limited by the probable cause on
which the warrant is based.” (In re Grand Jury Subpoenas Dated Dec. 10, 1987 (9th Cir.
1991) 926 F.2d 847, 856–857; accord, People v. Ulloa (2002) 101 Cal. App. 4th 1000,
1004 (Ulloa).)
       Particularity
       As to particularity, “‘[i]t is familiar history that indiscriminate searches and
seizures conducted under the authority of “general warrants” were the immediate evils
that motivated the framing and adoption of the Fourth Amendment.’ [Citation.] The
particularity requirement of the Fourth Amendment helps to ensure that a search or
seizure ‘will not take on the character of the wide-ranging exploratory searches [or
seizures] the Framers intended to prohibit.’” (People v. Robinson (2010) 47 Cal. 4th
25.
1104, 1132; accord, People v. Scott (2011) 52 Cal. 4th 452, 486; see Andresen v.
Maryland (1976) 427 U.S. 463, 480; Maryland v. Garrison (1987) 480 U.S. 79, 84.)
       “However, a warrant ‘need only be reasonably specific’ [citation], and ‘the
specificity required “varies depending on the circumstances of the case and the type of
items involved.”’ [Citations.] The constitutional and statutory requirements of
particularity are satisfied if the warrant ‘imposes a meaningful restriction upon the
objects to be seized.’ [Citation.] The requirement of reasonable particularity ‘is a
flexible concept, reflecting the degree of detail available from the facts known to the
affiant and presented to the issuing magistrate.’” (People v. Robinson, supra, 47 Cal.4th
at p. 1132.)
       “‘[T]he requirement that a search warrant describe its objects with particularity is
a standard of “practical accuracy” rather than a hypertechnical one.’ [Citations.] The
rule against excessive parsing of the language used in a warrant (while retaining the rule
that items to be seized be identified in a warrant with constitutionally required specificity,
so that the police do not engage in unfettered rummaging through a person’s effects)
militates in favor of truthfinding in criminal investigations, a value of significant
importance to the public safety and societal order.” (People v. Superior Court (Nasmeh)
(2007) 151 Cal. App. 4th 85, 96.)
       “Whether a warrant’s description of property to be seized is sufficiently particular
is a question of law subject to independent review by an appellate court. [Citation.] In
considering whether a warrant is sufficiently particular, courts consider the purpose of the
warrant, the nature of the items sought, and ‘the total circumstances surrounding the
case.’” (People v. Eubanks (2011) 53 Cal. 4th 110, 133.)
       Breadth
       “[T]he concept of breadth may be defined as the requirement that there be
probable cause to seize the particular thing named in the warrant.” (In re Grand Jury
Subpoenas Dated Dec. 10, 1987, supra, 926 F.2d at p. 857.) The breadth requirement

                                             26.
“ties the probable cause stated in the affidavit to the items seized.” (Ulloa, supra, 101
Cal.App.4th at p. 1005.)
       “The scope of the warrant, and the search, is limited by the extent of the probable
cause. [Citations.] We have pointed out that probable cause must exist to seize all the
items of a particular type described in the warrant. [Citation.] Like the particularity
requirement, this requirement prevents a ‘general, exploratory rummaging in a person’s
belongings.’” (In re Grand Jury Subpoenas Dated Dec. 10, 1987, supra, 926 F.2d at
p. 857.)
       “A warrant that permits a search broad in scope may be appropriate under some
circumstances, and the warrant’s language must be read in context and with common
sense.” (People v. Eubanks, supra, 53 Cal.4th at pp. 134.)
       “When determining whether a warrant which authorizes the seizure of a category
of items is overbroad, we consider: (1) whether probable cause existed to seize all items
of a category described in the warrant; (2) whether the warrant set forth objective
standards by which executing officers could differentiate items subject to seizure from
those which were not; and (3) whether the government could have described the items
more particularly in light of the information available to it at the time the warrant issued.”
(United States v. Shi (9th Cir. 2008) 525 F.3d 709, 731–732; accord, United States v.
Flores (9th Cir. 2015) 802 F.3d 1028, 1044.)
       Ulloa
       In Ulloa, the court addressed both particularity and breadth in a search warrant
used to seize the defendant’s home computer. Defendant was charged with committing
multiple acts of oral copulation and sodomy against a minor, and convicted of one count
of oral copulation. The prosecution obtained a warrant to search defendant’s home and
any computers for evidence about the exploitation of children, including videos and/or
photographs depicting actual or simulated sexual acts. The officer’s supporting affidavit
stated defendant had communicated with the minor through America Online’s instant

                                             27.
messaging service (AOL). The police seized defendant’s home computer and found it
contained AOL instant messages between defendant and the minor, along with
miscellaneous photographs that did not involve the victim. At trial, the prosecution
introduced the messages, but not the photographs. Defendant argued the warrant
constituted an illegal and overbroad “general warrant” to search for any incriminating
messages, videos, or photographs, instead of a specific limited search. (Ulloa, supra, 101
Cal.App.4th at pp. 1004–1006.)
       Ulloa held the warrant satisfied the particularity requirement because the warrant
sufficiently described the items to be seized, and the descriptions were sufficiently
detailed for the officers to search for and seize depictions of actual or simulated sexual
acts. (Ulloa, supra, 101 Cal.App.4th at p. 1005.) However, the court was concerned
about whether the warrant was overbroad because it sought evidence that had nothing to
do with the charged offenses. (Ibid.)
       Ulloa held that even assuming that photographs were seized pursuant to portions
of the warrant that were overbroad, the photographs were not introduced at trial. (Ulloa,
supra, 101 Cal.App.4th at pp. 1005–1006.)

              “The only records derived from the search that were admitted at trial
       were transcripts of the AOL instant messages taken from [the] defendant’s
       home computer. The affidavit for the search warrant states that the officers
       had been told that [the] defendant had been communicating with the minor
       through AOL’s instant messaging service. The officers and the trial court
       could reasonably conclude that examination of [the] defendant’s computer
       would either confirm or dispel the allegations of a relationship between
       [the] defendant and the minor. The seizure of all computers at [the]
       defendant’s home was thus likely to produce relevant information.” (Ulloa,
       supra, 101 Cal.App.4th at p. 1006.)
       Ulloa concluded defendant’s particularity and overbreadth objections “were
directed at categories of potential evidence which were not used at trial. The only
evidence used at trial was the AOL instant messages, and that evidence was properly




                                             28.
authorized to be seized by the search warrant.” (Ulloa, supra, 101 Cal.App.4th at
pp. 1006–1007.)
       Ulloa also addressed defendant’s related argument that the warrant was invalid
because the affidavit did not establish probable cause to believe he had a home computer
that contained incriminating evidence. (Ulloa, supra, 101 Cal.App.4th at p. 1007.) Ulloa
held the seizure of the computer was supported by probable cause because home
computers were common, the officers had specific information that the defendant
communicated with the minor by computer, it was “reasonable to assume that the
computer would contain relevant incriminating information, and that the computer would
be located in [the] defendant’s home[,]” and there was “a fair probability” that evidence
of a crime would be found in the defendant’s computer. (Id. at pp. 1007, 1008.)
       B.     The scope of the Facebook warrant was supported by probable cause
       Defendant notes the Facebook warrant issued in this case sought three categories
of evidence for the “Korajus Green” account: (1) “Subscriber Information,” (2) “I.P.
Logs,” and (3) “Stored User Files.” Defendant concedes the affidavit stated probable
cause for subscriber information and the messages between K.H. and “Green.” However,
defendant argues the warrant failed to describe the evidence sought with particularity
because it should have been limited only to the actual messages between “Green” and
K.H., without disclosing any additional information obtained from the “Green” account.
Defendant further argues the warrant was overbroad because it sought all account
information in the second and third categories without limitation, and was not supported
by probable cause.
       Based on the nature and circumstances of this case, however, the Facebook
warrant was “commensurate with the scope of the investigation.” (People v. Kraft (2000)
23 Cal. 4th 978, 1043.) K.H. reported the April 2017 assaults, but defendant was not
immediately arrested. While defendant was still at large and the restraining order was in
effect, K.H. reported to law enforcement that defendant contacted her through a

                                           29.
Facebook account under the name of “Korajus Green” and provided screenshots of some
of “Green’s” messages.
       Walden’s affidavit described the April 2017 domestic violence incidents, the
existence of the restraining order, and K.H.’s disclosure that defendant contacted her
using a Facebook account in another person’s name. While defendant asserts the warrant
should have been limited to confirming the existence of these same messages on
“Green’s” Facebook account, there is no evidence that law enforcement had the entirety
of the messages exchanged between “Green” and K.H. during the relevant time period.
       Given these circumstances, the warrant satisfied both the particularity and breadth
requirements based on the declarations in Walden’s affidavit. The affidavit established
probable cause that defendant used the “Green” account to contact K.H. in violation of an
existing restraining order after he assaulted her. The warrant properly sought all
information about the “Green” account that could either confirm or refute K.H.’s belief
that defendant was the person who was sending her messages using “Green’s” account.
This information properly included the subscriber information about whoever created
“Green’s” account to determine whether defendant or someone else had access to it, the
I.P. logs to show all contacts between “Green” and third parties, the dates for the
messages, photographs, or videos on the account to determine if they were sent in
violation of the existing restraining order, the stored user files to locate all possible
messages during the relevant time period between “Green” and K.H., even those that may
have been deleted, and also determine if defendant was using the “Green” account to
contact K.H.
       Based on the declarations in the affidavit, the Facebook warrant was not an
unconstitutional “general warrant” to inspect the electronic records, but instead focused
on obtaining evidence to determine whether defendant controlled, operated, used and/or
directed another person to use the “Green” account to send messages to K.H. in violation
of the restraining order, or refute K.H.’s belief that defendant sent her the messages.

                                              30.
       Nevertheless, defendant argues all of the evidence obtained from the Facebook
warrant should have been suppressed since most of the warrant was overbroad. If some
portion of a warrant is found to be overbroad, “the valid portions of a search warrant may
be severed from the invalid portions and the search made pursuant to the valid portions
upheld. [Citation.] But severance is not available when the valid portion of the warrant
is ‘a relatively insignificant part’ of an otherwise invalid search.” (In re Grand Jury
Subpoenas Dated Dec. 10, 1987, supra, 926 F.2d at p. 858.) The doctrine of severance
“‘allows a court to strike from a warrant those portions that are invalid and preserve those
portions that satisfy the [F]ourth [A]mendment.… We have previously allowed
severance when a warrant lacked particularity because of some unduly broad language in
the warrant.’ [Citation.] ‘Total suppression, on the other hand, is appropriate when a
warrant is wholly lacking in particularity.’ [Citation.] [¶] In general, we do not allow
severance or partial suppression ‘when the valid portion of the warrant is a relatively
insignificant part of an otherwise invalid search.’” (United States v. SDI Future Health,
Inc. (9th Cir. 2009) 568 F.3d 684, 707.)
       Defendant argues severance is not appropriate because the messages between K.H.
and “Green” were only a small portion of the evidence obtained from the warrant, even
though they were supported by probable cause. Defendant argues all of the Facebook
evidence should have been suppressed because the overwhelming amount of evidence
obtained from the warrant was based on the overbroad portions for seizure of the I.P. logs
and stored user files. Defendant asserts the court’s denial of his suppression motion was
prejudicial and requires reversal of count 6 because the Facebook messages were the
basis for his conviction for felony dissuading a witness in violation of section 136.1,
subdivision (b)(2).
       We reject defendant’s assertion that the entirety of the Facebook evidence should
have been excluded, including the evidence that he concedes was supported by probable
cause. As in Ulloa, defendant’s particularity and overbreadth objections are directed “at

                                            31.
categories of potential evidence which were not used at trial.” (Ulloa, supra, 101
Cal.App.4th at pp. 1006–1007.) The court heard defendant’s suppression motion after
the People had rested. The Facebook evidence was limited to the messages between
“Green” and K.H. As defendant concedes, there was probable cause to support the
warrant’s seizure of the messages where defendant repeatedly contacted K.H. However,
the “[The d]efendant has not identified any item seized under any of these other
provisions that was admitted at trial. Accordingly, even if we assume some provision of
the warrant was overbroad, [the] defendant has not shown that any evidence should have
been suppressed.” (People v. Carpenter (1999) 21 Cal. 4th 1016, 1043–1044.)15
II.    The court’s authorization of funds for the defense experts
       Defendant’s next issue involves the court’s orders in response to his applications
for appointment of a defense expert. Defendant initially filed an application to appoint
Victor VeVea as an expert to review the Facebook evidence. The court granted the
motion, but reduced the amount that defense counsel requested to pay VeVea. VeVea
declined to take the case under the reduced payment.
       Defendant then filed another application for funds to instead retain Neil Broom as
an expert on the same issue. The court granted the request for the full amount requested
for Broom. In the midst of trial, defendant filed a motion for additional funds for Broom,
and the court approved the bulk of the request. When the defense case began, however,
defense counsel called VeVea as an expert instead of Broom and said that Broom did not
“produce all of … what we anticipated,” without further explanation.
       On appeal, defendant contends the court violated his right to prepare and present a
defense when it granted his first motion to appoint VeVea as an expert, but limited the
amount that he would be paid. Defendant asserts the court’s subsequent appointment of


15      Given our conclusion, we need not reach the alternative argument as to whether the good
faith exception applies pursuant to United States v. Leon (1984) 468 U.S. 897.


                                              32.
Broom did not cure the harm because it required him to call VeVea at the last minute
with little time to review the Facebook evidence.
       We will review defendant’s right to ancillary services and the procedural history
behind the court’s orders, and find the court did not abuse its discretion under the facts
and circumstances of this case.
       A.     An indigent defendant’s right to ancillary services
       A defendant has a constitutional and statutory right to ancillary services necessary
to present a defense, and that includes expert witnesses. (Ake v. Oklahoma (1985) 470
U.S. 68, 76–77; Corenevsky v. Superior Court (1984) 36 Cal. 3d 307, 319 (Corenevsky);
Evid. Code, § 730.)
       Evidence Code section 730 addresses the appointment of experts in noncapital
cases. (People v. Stuckey (2009) 175 Cal. App. 4th 898, 908.) It states in pertinent part:

              “When it appears to the court, at any time before or during the trial
       of an action, that expert evidence is or may be required by the court or by
       any party to the action, the court on its own motion or on motion of any
       party may appoint one or more experts to investigate, to render a report as
       may be ordered by the court, and to testify as an expert at the trial of the
       action relative to the fact or matter as to which the expert evidence is or
       may be required. The court may fix the compensation for these services, if
       any, rendered by any person appointed under this section, in addition to any
       service as a witness, at the amount as seems reasonable to the court.”
       (Evid. Code, § 730.)
       “The defendant has the burden of demonstrating the need for the requested
services. [Citation.] The trial court should view a motion for assistance with
considerable liberality, but it should also order the requested services only upon a
showing they are reasonably necessary.” (People v. Guerra (2006) 37 Cal. 4th 1067,
1085, overruled on other grounds in People v. Rundle (2008) 43 Cal. 4th 76, 151; accord,
People v. Gonzales and Soliz (2011) 52 Cal. 4th 254, 286; Corenevsky, supra, 36 Cal.3d
at pp. 319, 321.) The defendant must demonstrate “the need for such services by




                                             33.
reference to ‘“the general lines of inquiry he wishes to pursue, being as specific as
possible.”’” (Corenevsky, supra, at p. 320.)
       While the defendant has the right to obtain funds for ancillary services, he or she
does not have a constitutional right to choose an expert of his or her choice. (Ake v.
Oklahoma, supra, 470 U.S. at p. 83.)
       On appeal, a trial court’s order on a motion for ancillary services is reviewed for
abuse of discretion. (People v. Guerra, supra, 37 Cal.4th at p. 1085; People v. Clark
(2016) 63 Cal. 4th 522, 630–631; Corenevsky, supra, 36 Cal.3d at pp. 319, 321.)
       With this background in mind, we turn to the procedural history of defendant’s
motions for expert funds.
       B.      Defendant’s motion for appointment of VeVea
       On October 3, 2017, defendant filed a confidential ex parte application for the
court to appoint Victor VeVea as a Facebook and technology expert.16
       Defense counsel declared that on September 27, 2017, the district attorney
provided the defense with a PDF file consisting of 1,738 pages from the Facebook
warrant, and an additional 318 files in hypertext markup language and related support
files. Defense counsel declared he needed an expert to review and report on the files so
that he could review the material with defendant, and prepare the appropriate pleadings
and motions for trial, and the expert would likely testify at trial. Counsel further declared
VeVea, an attorney, “is such an expert, and is an author of the Criminal Defense Guide to
Facebook.”
       Counsel declared that appointing VeVea as the defense expert would result “in a
significant savings to the County in that this expert charges significantly less than other
computer experts, and he is in Bakersfield[,]” and he had been appointed by the superior


16     All of defendant’s applications for funds for the experts were entitled “confidential,” but
were not filed or transmitted to this court under seal, and are part of this court’s appellate record.


                                                 34.
courts in both Kern and Tulare counties “many times in the past with good affect,
including multiple murder cases and complex death penalty cases.”
       Defense counsel requested a funding authorization for VeVea of up to $1,200,
based on VeVea’s estimate that he would need 10 hours to prepare at $100 per hour.
VeVea’s resume was not attached to the motion.
       C.     The court appoints VeVea
       On October 10, 2017, the court issued an order that appointed VeVea as a defense
expert to “only review Facebook files and put in format accessible by counsel.” While
defendant’s motion requested $1,200 based on VeVea’s fee of $100 per hour, the court
only authorized a total of $400 based on $40 per hour. However, the court’s order also
stated: “If additional funds are necessary further requests can be made.”17
       Defendant did not make any additional requests for funds for VeVea.
       D.     Defendant’s ex parte motion for appointment of Broom
       On October 12, 2017, defendant’s trial began with the court hearing the parties’
motions in limine.
       On October 13, 2017, defendant filed a confidential ex parte application for
appointment of Neil Broom as a Facebook and technology expert in place of VeVea. In
his supporting declaration, defense counsel complained about the court’s decision to limit
the funds to retain VeVea as the expert:

              “On October 3, 2017, I requested appointment of Victor VeVea,
       Facebook expert and author of multiple books, including Criminal Defense
       Guide to Facebook. Mr. VeVea appears to be not only the most
       economical expert, but also the most qualified in this area, and he has
       assisted me and multiple other attorneys on many cases in the past. [¶] On
       October 12, 2017, the Court returned an endorsed appointment order
       declining the requested appointment but instead appointing Mr. VeVea at
       $40 per hour, less than half his regular rate for such services. The

17     As we have explained, defendant’s appellate claim of error is based on the court’s order
of October 10, 2017, that appointed VeVea but reduced his requested fee.


                                              35.
       estimated hours were reduced from twelve to ten, thereby authorizing $400
       for his expert services. Mr. VeVea has declined the reduced rate and
       reduced hours. I am, therefore, left without an expert.”
       Defense counsel requested appointment of Broom as the new defense expert on
the Facebook evidence and other technology issues, and stated he was on “the approved
list of experts for Los Angeles Superior Court[,]” and attached his resume. Counsel
requested a funding authorization of $4,000, based on Broom’s estimate that he would
need 16 hours to prepare at a rate of $250 per hour, which included his travel expenses to
appear at trial. Broom would be available to appear after October 20, 2017.
       According to Broom’s attached resume, he was the president and director of the
Technical Resource Center in Huntington Beach, and acted as an expert witness,
investigator, and consultant in the fields of computer forensics, network and computer
security. He had over 25 years of experience “providing investigative, technical,
educational, and security services to the military, attorneys, law enforcement, the health
care industry, financial institutions, and government agencies[,]” and he was a qualified
expert witness in federal and state courts and has been appointed to the Los Angeles
Superior Court panel of expert witnesses in computer forensics.
       E.     The court’s appointment of Broom
       On October 13, 2017, the court appointed Broom “to assist the Defense” and
authorized the full amount requested of $4,000.
       F.     Defendant’s ex parte application for additional funds for Broom
       On October 17, 2017, the parties gave their opening statements and the People
began the introduction of evidence.
       On October 23, 2017, defendant filed another confidential ex parte application and
requested additional funds for Broom. In his supporting declaration, defense counsel
again complained about the court’s previous order that did not grant the entirety of
VeVea’s requested funds, and stated that ruling required counsel to instead retain Broom.



                                            36.
       Defense counsel declared the court previously appointed Broom at the rate of $250
per hour with a total authorization of $4,000, but Broom had exceeded this amount.
Counsel requested an additional authorization up to $3,000, based on 12 hours at $250
per hour. In further support of the request, counsel attached a note from Broom that
stated additional funds were needed to review the electronic evidence, and “verify and
cross-reference all of the Facebook information with the phone.”
       G.      The court’s order
       On October 23, 2017, the People rested subject to moving exhibits into evidence.
On the same date, the court conducted an in camera hearing outside the jury’s presence
on defendant’s request for additional funds for Broom.18
       After the in camera hearing, the court issued an order that authorized an additional
$2,000 for Broom’s work.
       H.      VeVea’s trial appearance
       At the beginning of the trial proceedings on October 24, 2017, defense counsel
advised the court that he would be calling VeVea as the expert instead of Broom.
Defense counsel did not file a motion for funds for VeVea or explain why he switched
experts.
       VeVea testified as set forth above. During cross-examination, VeVea testified he
did not review “every piece” of data because “there was a lot of it and I started early this
morning .…”
       During a break in the prosecutor’s cross-examination of VeVea, defense counsel
addressed the court outside the jury’s presence, and asked to place their prior
conversation on the record:



18     In contrast to defendant’s “confidential” applications that were not filed under seal, the
court held the hearing on defendant’s request for additional funds for Broom in camera and
ordered the transcript sealed.


                                                37.
              “That because of the references to things being done at the last
       minute, in fact, on the very day of testimony, put in the record that we had
       this expert ex parte for Mr. VeVea, that we anticipated that he would be
       appointed the expert, and that was essentially denied at the last minute by
       the Court, and so we had to get another expert who didn’t produce all of
       the—what we anticipated, and so we called Mr. VeVea who is not getting
       paid by the Court, but he’s had to do all these things at the last … minute,
       and so that’s why there’s been some delay and, I suppose, some
       inconvenience to [the prosecutor] and the Court, but I just wanted to put
       that on the record it’s ever a—” (Italics added.)
       The court interrupted and said:

              “The ex parte request for fees for this particular witness was denied
       several weeks ago. At the start of the trial I received [a] request for
       payment of a different expert witness because this witness wouldn’t be
       available, at least for the start of the trial, and that witness we had the ex
       parte on yesterday, and now we’re back to this particular witness, so I think
       we’ve got a record on the status of that.”19
       I.     Analysis
       Defendant argues that while the court granted his motion to appoint VeVea as the
defense expert, it abused its discretion because it substantially reduced the requested
funds and hourly rate of pay. Defendant asserts the court’s decision was prejudicial
because it resulted in VeVea declining the appointment as the defense expert, and
required defendant to retain him at the last minute to testify.
       Defendant argues that if the court had granted his original request to appoint
VeVea and pay the entirety of his requested fee, a more favorable result would have
occurred. Defendant concedes he never claimed the Facebook evidence was
“purposefully falsified,” but asserts the records were “problematic at best[]” and VeVea’s
testimony “was not fully developed due to lack of time to prepare.” “Had the initial order

19     On the same day, defendant filed a motion for sanctions to exclude the entirety of the
Facebook evidence and alleged the People had requested altered records from Facebook that
changed the dates on the messages. At a hearing on the motion, the prosecutor replied the
motion was frivolous, the evidence was downloaded from a computer, and there was nothing to
show the People or law enforcement altered or changed any data. The court denied defendant’s
motion.


                                             38.
not prevented VeVea from serving as defense counsel’s expert, it cannot be established
beyond a reasonable doubt that his testimony would have changed the jury’s verdict” as
to count 6, dissuading a witness.
       Defendant further asserts the court’s subsequent appointment of Broom at the full
rate of his requested fee did not cure the earlier alleged error because “Broom was unable
to perform the services needed by defense counsel thereby requiring VeVea to testify on
short notice.”
       There are several problems with defendant’s arguments. First, defendant had the
burden of demonstrating that VeVea’s services as an expert were reasonably necessary
“by reference to ‘“the general lines of inquiry he wishes to pursue, being as specific as
possible.”’” (Corenevsky, supra, 36 Cal.3d at p. 320.) In his motion to appoint VeVea,
defense counsel asserted he needed VeVea’s expertise to review and report to counsel
about the Facebook warrant, and cited his authorship of a book about Facebook evidence
and that he previously testified as an expert on this topic. Counsel also touted the
“significant savings” that would result from VeVea’s appointment since he was from
Bakersfield, but did not offer a detailed explanation about why it was reasonably
necessary for VeVea to be paid for the number of hours requested.
       While the court limited the initial amount for VeVea, it also stated that further
requests could be made if additional funds were necessary. VeVea declined the
appointment because of the court’s decision not to fully grant his funding request.
Defendant did not file an application for additional fees or offer a more detailed
explanation about why VeVea needed a certain amount of time that was reasonably
necessary to the defense.
       When VeVea declined the appointment, defendant filed another motion for
appointment of Broom. The court granted this motion for the full amount requested of
$4,000, and an additional request for $2,000. Defendant never advised the court of any
problems with Broom. When it was time for the defense expert to appear, however,

                                            39.
counsel called VeVea without filing a new request for his appointment. Counsel’s only
explanation was that when VeVea declined to work for the reduced amount, “we had to
get another expert who didn’t produce all of the—what we anticipated, and so we called
Mr. VeVea who is not getting paid by the Court, but he’s had to do all these things at the
… very last minute .…” (Italics added.)
       In this appeal, defendant has not cited to anything in the record to explain the
belated decision to call VeVea instead of Broom, even though Broom was a qualified
expert and the court granted the majority of his fee request, except to repeat the reason
given at trial that “Broom was unable to perform the services needed by defense counsel
thereby requiring VeVea to testify on short notice.”
       While a defendant has the right to obtain funds for ancillary services, he or she
does not have a constitutional right to an expert of his or her choice. (Ake v. Oklahoma,
supra, 470 U.S. at p. 83.) The court did not abuse its discretion when it limited
defendant’s initial and only request for funds to retain VeVea since defendant did not file
a renewed motion for additional funds with a more detailed explanation to support his
appointment, the court granted his request to appoint Broom at his full rate and a second
request for additional funds, and Broom appeared to be a qualified expert to address the
Facebook evidence. Defendant was entitled to the assistance of an expert, but not to the
expert of his choice.
III.   Imposition of consecutive sentences
       Defendant asserts the court improperly imposed upper and consecutive terms
without stating specific reasons for the decision. Defendant asserts the circumstances of
the offenses were not sufficiently independent to justify consecutive sentences, and the
probation report’s recommendations were based on information in police reports and not
on the trial testimony.




                                            40.
       A.      The probation report
       The probation report recommended an aggregate sentence of nine years. The
report found no mitigating circumstances, and aggravating circumstances that his prior
convictions as an adult and juvenile petitions were numerous, and he was on
misdemeanor and felony probation when he committed the current offenses. Defendant
was statutorily ineligible for probation based on the deadly weapon enhancement, and the
report stated he was not a suitable candidate for probation because of his failure to
comply with prior grants of probation, the nature of the current convictions, and concerns
about the victim’s safety.
       The probation report recommended imposition of the upper term for count 1,
willful infliction of corporal injury on April 26, 2017, based on the aggravating
circumstances. The report also recommended consecutive sentences for count 3, willful
infliction of corporal injury on April 27, 2017; count 5, willful infliction of corporal
injury between January 1 and April 26, 2017; and count 6, dissuading a witness between
May 3 and June 12, 2017, because the crimes and their objectives were predominantly
independent of each other, the crimes were committed at different times or separate
places, rather than being committed so closely in time and place as to indicate a single
period of aberrant behavior, and the crimes involved separate acts of violence or threats
of violence.
       B.      The sentencing hearing
       On November 28, 2017, the court conducted the sentencing hearing. K.H.
addressed the court and said it wasn’t fair to sentence defendant to prison because she
lied about what happened and there were no witnesses who saw anything. K.H. said she
was homeless and had nowhere to go with her children. K.H. also complained that she
and the children were prevented from contacting defendant because of the restraining
order from the Los Angeles County case. The court replied that it could not modify the
Los Angeles County order.

                                             41.
       The court said it had presided over defendant’s trial, and it was going to follow the
probation report’s recommendation for an aggregate term of nine years because the
sentence was justified by the facts of the case. The prosecutor requested the court to
impose additional, consecutive terms for a total of 12 years. The court declined the
request. The court stated defendant had “a significant history” of violating restraining
orders and violence, but this was defendant’s first significant prison commitment and
nine years was more appropriate. The court was “always hopeful that human behavior
will change. Most of the time the court is often disappointed in the lack of success that
we have in these matters, but I’m not inclined to aggravate the sentence beyond what has
been recommended by Probation.”
       The court found defendant was statutorily ineligible for probation based on the
deadly weapon enhancement, there were no unusual circumstances, and he was not
otherwise qualified for probation based on his criminal history and the lengthy ongoing
offenses of victimizing K.H., who was the mother of his children.
       The court turned to the aggravating circumstances;

               “The Court believes that the factors and circumstance in aggravation
       as set forth by the Probation Department; that is, his prior convictions as an
       adult and sustained petitions in juvenile delinquency proceedings are
       numerous, and that he was on misdemeanor and felony probation when the
       crime was committed, and at least in this county … one of those probations,
       I believe, was for the same offense and from L.A. County the same type of
       offense as well. [¶] As such, the Court will adopt the upper terms and the
       Court will follow the Probation Department’s recommendation regarding
       enhancements as running consecutive versus the running concurrent.”
       The court imposed an aggregate term of nine years based on the upper term of four
years for count 1, willful infliction of corporal injury on April 26, 2017, plus a
consecutive term of one year for the deadly weapon enhancement; a consecutive term of
one year for count 3 (one-third the midterm), willful infliction of corporal injury on
April 27, 2017; another consecutive term of one year for count 5 (one-third the midterm),



                                             42.
willful infliction of corporal injury between January 1 and April 26, 2017; a fully
consecutive midterm of two years for count 6, dissuading a witness between May 3 and
June 12, 2017; and a concurrent term of 180 days for misdemeanor count 9. The court
stayed the terms imposed for counts 4, 7, and 8 pursuant to section 654.
       After the court imposed sentence, K.H. again addressed the court because she did
not want the restraining order to remain in effect and wanted to have contact with
defendant. The court advised K.H. that she placed herself and the children in danger by
having contact with defendant, and that it would continue the order for the children’s
safety. However, the court modified the existing restraining order to permit electronic,
telephonic, or written contact with defendant, and prohibited in-person contact by K.H.
and the children for one year subject to any family court visitation orders. “So if you
want to have visitation, go to family court, get a family court order.”
       C.     Analysis
       Defendant asserts the court improperly imposed upper and consecutive sentences
without stating specific reasons for the decision. Defendant further argues the court
failed to consider that all the convictions were based on the same victim, committed in
the same place and close in time, occurred because defendant believed the victim was
lying about her own prior behavior and whether she had cheated on him, and the victim
wanted defendant to receive treatment for his alcohol and drug problems.
       Defendant has not argued that the court imposed an unauthorized sentence that is
subject to correction at any time. (See, e.g., People v. Rivera (2019) 7 Cal. 5th 306, 348.)
Instead, he asserts the court abused its discretion when it selected the upper and
consecutive terms without stating specific reasons for its sentencing choices. Defendant
did not object to the court’s exercise of its sentencing discretion and has thus forfeited
appellate review of these issues. (People v. Scott (1994) 9 Cal. 4th 331, 354–356; People
v. Boyce (2014) 59 Cal. 4th 672, 730–731.) “Had [the defendant] timely and specifically
objected below, the trial court presumably would have had an opportunity to correct, and

                                             43.
could have corrected, any error.” (People v. Ortiz (2012) 208 Cal. App. 4th 1354, 1372,
fn. omitted.)
       Defendant concedes he did not object at the sentencing hearing, and he has not
raised ineffective assistance as an alternative argument. Instead, defendant urges this
court to address the merits because it has “inherent power” to do so pursuant to People v.
Williams (1988) 17 Cal. 4th 148. Williams does not support defendant’s position because
it involved a People’s appeal from the trial court’s decision to dismiss a prior strike
conviction and not impose a third strike term. Williams held the trial court’s decision was
legally erroneous and remanded the matter for resentencing. In doing so, Williams
reaffirmed that a party forfeits appellate review under Scott by failing to object to the
court’s discretionary sentencing decisions. Williams further held that a reviewing court
has the ability and “authority” to review the trial court’s sentencing decisions in certain
circumstances, regardless of whether a party has objected. (Id. at p. 161, fn. 6.)
       Defendant next points to People v. Sperling (2017) 12 Cal. App. 5th 1094 as an
example where the court addressed the merits of a discretionary sentencing decision even
though the defendant failed to object. In Sperling, the defendant failed to object at the
sentencing hearing and the court similarly held the defendant forfeited his sentencing
challenges on appeal. Sperling further held that even if the defendant had preserved
review, the trial court did not abuse its discretion when it imposed the sentence. (Id. at
pp. 1101–1104.)
       In this case, even if we were to address defendant’s sentencing contentions, his
arguments are meritless. The judge in this case had presided over defendant’s jury trial
and was familiar with the facts and circumstances of defendant’s convictions, aside from
the probation report’s summary. The court was also aware of K.H.’s attempts to
minimize defendant’s assaults against her, and defendant’s efforts to dissuade K.H. from
testifying against him. Indeed, K.H. appeared at the sentencing hearing, asked the court



                                             44.
not to send him to prison and to withdraw the restraining order, and claimed she had lied
about everything.
       Only a single aggravating factor is required to support the court’s selection of an
upper term and, similarly, only one factor in aggravation is required to support a
consecutive sentence. However, the court may not rely on the same fact to impose both
an upper term and a consecutive sentence. (People v. Sperling, supra, 12 Cal.App.5th at
pp. 1103–1104; People v. King (2010) 183 Cal. App. 4th 1281, 1323–1324; People v.
Ortiz, supra, 208 Cal.App.4th at p. 1371; People v. Leon (2010) 181 Cal. App. 4th 452,
468–469; People v. Osband (1996) 13 Cal. 4th 622, 728–729; Cal. Rules of Court,
rule 4.425(b)(1).) We review the court’s decision to impose both an upper term and a
consecutive sentence for an abuse of discretion. The court does not abuse its discretion
unless its decision is so irrational or arbitrary that no reasonable person could agree with
it. (People v. Sandoval (2007) 41 Cal. 4th 825, 847; People v. Sperling, supra, 12
Cal.App.5th at pp. 1102–1104.)
       “Where sentencing error involves the failure to state reasons for making a
particular sentencing choice, … reviewing courts have consistently declined to remand
cases where doing so would be an idle act that exalts form over substance because it is
not reasonably probable the court would impose a different sentence.” (People v. Coelho
(2001) 89 Cal. App. 4th 861, 889; accord, People v. Gutierrez (1991) 227 Cal. App. 3d
1634, 1638.)
       The court found the upper term was appropriate for count 1, and consecutive terms
should be imposed for counts 3, 5, and 6. The court also agreed with the probation
report’s finding of aggravating circumstances, that his prior convictions as an adult and
juvenile petitions were numerous, he was on misdemeanor and felony probation when the
crime was committed, and at least one of those probationary orders was for the same type
of offense in Los Angeles County. While all the convictions involved the same victim,
the counts were based on separate incidents on different days.

                                             45.
       To the extent the court did not clarify its reasons, it did not abuse its discretion
when it imposed the upper and consecutive terms because it agreed with the probation
report’s finding of two separate aggravating factors that supported its sentencing
decisions in this case: one factor supported the upper term for count 1, and the other
factor supported the decision to impose consecutive sentences. As a result, remand
would be an idle act.
                                      DISPOSITION
       The judgment is affirmed.




                                                                                 MEEHAN, J.
WE CONCUR:




POOCHIGIAN, Acting P.J.




SMITH, J.




                                              46.